           Case 2:19-cv-01424-KJN Document 23 Filed 05/20/20 Page 1 of 2



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA 258258
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
                                        SACRAMENTO DIVISION
12
13
     FELICIANA CASTRO,                               )   CIVIL NO. 2:19-cv-01424-KJN
14                                                   )
           Plaintiff,                                )   STIPULATION TO VOLUNTARY
15                                                   )   REMAND PURSUANT TO SENTENCE
           v.
                                                     )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   ANDREW SAUL,                                    )   ENTRY OF JUDGMENT; ORDER
     Commissioner of Social Security,                )
17                                                   )
           Defendant.                                )
18                                                   )
                                                     )
19
20
21
               IT IS HEREBY STIPULATED by and between the parties, through their undersigned
22
     attorneys, and with the approval of the Court, that this action be remanded for further
23
     administrative action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C.
24
     § 405(g), sentence four. On remand, the Appeals Council will remand the case to an
25
     administrative law judge (ALJ) for a new decision.
26
     ///
27
     ///
28


                                         STIPULATION TO REMAND
       Case 2:19-cv-01424-KJN Document 23 Filed 05/20/20 Page 2 of 2



 1               Respectfully submitted this 19th day of May 2020.
 2
 3                                                   Respectfully submitted,
 4
     Dated: May 19, 2020                             /s/ Nancy K. McCombs
 5                                                   (*as authorized via e-mail on May 18, 2020)
                                                     NANCY K. McCOMBS
 6                                                   Attorney for Plaintiff
 7
     DATED: May 19, 2020                             McGREGOR W. SCOTT
 8                                                   United States Attorney
                                                     DEBORAH LEE STACHEL
 9                                                   Regional Chief Counsel, Region IX
10                                                   Social Security Administration

11                                           By:     /s/ Ellinor R. Coder
                                                     ELLINOR R. CODER
12
                                                     Special Assistant U.S. Attorney
13                                                   Attorneys for Defendant
14
15                                                      ORDER
16               Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
17   42 U.S.C. § 405(g) and to Entry of Judgment, and for cause shown, IT IS ORDERED that the
18   above-captioned action is remanded to the Commissioner of Social Security for further
19   proceedings pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g),
20   sentence four. On remand, the Appeals Council will remand the case to an administrative law
21
     judge (ALJ) for a new decision.
22
23   Dated: May 20, 2020

24
25
26
27
28   cast.1424



                                            STIPULATION TO REMAND
